1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10

11   NARENDRA SHARMA,                    No. 2:17-cv-00487-MCE-AC
12                  Plaintiff,
13         v.                            NON-RELATED CASE ORDER

14   CITY OF REDDING,

15                  Defendant,
16

17   NARENDRA SHARMA,                    No. 2:19-cv-00601-TLN-DB

18                  Plaintiff,
           v.
19
     CITY OF REDDING, ET AL.,
20

21                  Defendants,

22
     NARENDRA SHARMA,                    No. 2:19-cv-01731-MCE-KJN
23
                    Plaintiff,
24
           v.
25
     RICHARDSON C. GRISWOLD,
26
                    Defendant,
27

28
                                         1
1           The Court received the Notices of Related Cases filed on May 2, 2019. See Local
2    Rule 123, E.D. Cal. (1997). The Court has determined, however, that it is inappropriate
3    to relate or reassign the cases, and therefore declines to do so.
4           This Order is issued for informational purposes only and shall have no effect on
5    the status of the cases, including any previous Related (or Non-Related) Case Order of
6    this Court.
7           IT IS SO ORDERED.
8

9    DATED: October 18, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
